Case: 21-2239   Document: 47     Page: 1   Filed: 05/11/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ESIP SERIES 1, LLC,
                   Plaintiff-Appellant

                 ESIP SERIES 2, LLC,
                       Plaintiff

                            v.

          DOTERRA INTERNATIONAL, LLC,
                    Defendant

      PUZHEN, LLC, PUZHEN LIFE USA, LLC,
               Defendants-Appellees
              ______________________

                  2021-2239, 2021-2343
                 ______________________

     Appeals from the United States District Court for the
 District of Utah in No. 2:15-cv-00779-RJS-DBP, Judge
 Robert J. Shelby.
                   ______________________

                 Decided: May 11, 2022
                 ______________________

     GORDON K. HILL, Pate Baird, South Jordan, UT, argued
 for plaintiff-appellant. Also represented by ALMA JOHN
 PATE.
Case: 21-2239     Document: 47       Page: 2    Filed: 05/11/2022




 2           ESIP SERIES 1, LLC   v. DOTERRA INTERNATIONAL, LLC



    ELLIOT HALES, Dorsey & Whitney LLP, Salt Lake City,
 UT, argued for defendants-appellees. Also represented by
 MARK A. MILLER.
                  ______________________

  Before TARANTO, CLEVENGER, and CHEN, Circuit Judges.
 PER CURIAM.
      This is an appeal from a district court’s summary judg-
 ment of non-infringement. ESIP Series 1, LLC v. doTerra
 Int’l, LLC, No. 2:15-CV-00779-RJS, 2021 WL 3195178 (D.
 Utah July 28, 2021) (Summary Judgment). ESIP owns
 U.S. Patent No. 7,878,418, which discloses an “Integrated,
 Essential-Oil Atomizer” apparatus and method for diffus-
 ing essential oils into an airstream. ESIP sued Puzhen for
 infringement of claims 1, 2, and 14 of the ’418 patent.
      The asserted independent claims recite certain struc-
 tural relationships between the air-flow-creating section of
 the overall apparatus and the atomizer section, the former
 creating an air stream that, by eduction, draws up oil par-
 ticles and then blows the air/oil-particle mixture through
 an aperture into an atomizer chamber. It suffices here to
 identify two claim limitations, though the district court ad-
 dressed others as well. First: The claims address the noz-
 zle through which air emerges from the air-flow-creating
 section, requiring “a nozzle having a minimum effective di-
 ameter,” with pressurized air discharged “therethrough
 and into an aperture spaced therefrom a distance of from
 about one to about 10 times the minimum effective diame-
 ter.” ’418 patent, col. 11, lines 51–55 (emphasis added); id.,
 col. 14, lines 33–36. The district court construed that dis-
 tance limitation to refer to the distance between the nozzle
 and “the nearest point of the aperture.” ESIP Series 1, LLC
 v. doTerra Int’l, LLC, No. 2:15-CV-00779-RJS, 2021 WL
 1516010, at *4–7 (D. Utah Apr. 16, 2021) (Claim Construc-
 tion). Second: The claims also require that the pump “an-
 chor[]” the atomizer, ’418 patent, col. 11, lines 47–50; id.,
Case: 21-2239     Document: 47       Page: 3   Filed: 05/11/2022




 ESIP SERIES 1, LLC   v. DOTERRA INTERNATIONAL, LLC          3



 col. 14, lines 20–22, which the court construed to mean that
 the pump “firmly secur[e]” the atomizer to the surface on
 which the overall apparatus sits. Claim Construction,
 2021 WL 1516010, at *9–11. Based on those constructions,
 the district court found no genuine dispute of material fact
 of non-infringement and granted summary judgment for
 Puzhen. Summary Judgment, 2021 WL 3195178, at *5–7,
 *9–10. ESIP timely appeals.
     We affirm. We agree with the district court’s construc-
 tions of the “spaced therefrom” and “anchoring” limitations
 and also agree that summary judgment for Puzhen neces-
 sarily follows on the record made. The district court’s con-
 structions are supported by the specification and by the
 ordinary meaning of the claim terms used. And ESIP did
 not identify evidence from which a jury could reasonably
 find that the accused Puzhen devices come within either of
 these limitations. Because we uphold the district court’s
 summary judgment for these two independent reasons, we
 need not address ESIP’s remaining arguments.
                           AFFIRMED